Case 1:18-cv-06378-ER Document 43 Filed 04/27/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ne x
PERRY A. FRANKEL, M.D. AND ADVANCED
CARDIOVASCULAR DIAGNOSTICS, PLLC,

CASE NO. 18-CVv-6378-ER-BCM
PLAINTIFFS
-AGAINST- STIPULATION OF
DISMISSAL OF
COMPLAINT WITH
U.S. HEALTHCARE, INC. d/b/a AETNA PREJUDICE
U.S. HEALTHCARE, AETNA, INC. AND AETNA, INC.,
DEFENDANTS
X

 

WHEREAS, on or about May 25, 2018, Perry A. Frankel, M.D. and Advanced
Cardiovascular Diagnostics, PLLC (collectively, the “Plaintiffs”), filed a summons and complaint in
the Supreme Court of the State Court of New York, County of New York against U.S. Healthcare,
Inc. d/b/a Aetna U.S. Healthcare, Aetna, Inc. and Aetna, Inc. (collectively, the “Defendants”);

WHEREAS, on July 13, 2018, the Defendants filed a Notice of Removal and this case was
removed to the United States District Court, Southern District of New York;

WHEREAS, on August 21, 2018, the Plaintiffs filed an amended complaint at ECF Doc.

No. 15;

WHEREAS, on November 5, 2018, Defendants filed a Motion to Dismiss at ECF Doc.
Nos. 28, 29 and 30;

WHEREAS, on December 5, 2018, Plaintiffs filed an Affirmation in Opposition to
Defendants’ Motion to Dismiss at ECF Doc. No. 32;

WHEREAS, on December 19, 2018, Defendants filed a Reply in Response to Plaintiffs’

Affirmation in Opposition to Defendants’ Motion to Dismiss at ECF Doc. No. 33;

5420272-1
Case 1:18-cv-06378-ER Document 43 Filed 04/27/20 Page 2 of 3

WHEREAS, on September 17, 2019, this Court issued an Opinion and Order on
Defendants’ Motion to Dismiss Granting Defendants’ Motion to Dismiss as to Counts I, II, I'V-XI,
and Denying Defendants’ Motion to Dismiss as to Count III. The Court also denied Plaintiffs’

request to amend the complaint at ECF Doc. No. 34;

WHEREAS, on October 15, 2019, Defendants filed an Answer to Plaintiffs’ Amended
Complaint at ECF Doc, No. 37;

WHEREAS, on October 17, 2018, this Court entered a Civil Case Discovery Plan and
Scheduling Order at ECF Doc. No. 38;

WHEREAS, no party hereto is an infant or incompetent person for whom a committee or
guardian has been appointed;

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs’ counsel, and
counsel for the Defendants, that:

1; Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily
dismisses the Complaint with prejudice, with each party to bear its own fees and costs.

2 This stipulation may be executed in counterparts, each of which constitutes an
original and all of which constitutes one and the same agreement.

3. Facsimiles or emails of signatures shall constitute acceptable, binding signatures for

purposes of this stipulation.

Page 2 of 3
5420272-1
Case 1:18-cv-06378-ER Document 43 Filed 04/27/20 Page 3 of 3

Dated: White Plains, NY
April 27, 2020

\ Todd 8. Cushner, Esq.
James J. Rufo, Esq.

Cushner & Associates, P.C.

399 Knollwood Road, Suite 205
White Plains, NY 10603

(914) 600-5502

todd(@cushnerlegal.com
jrufo@cushnerlegal.com

Counsel for Plaintiffs
Perry A. Frankel, M.D. and
Cardiovascular Diagnostics, PLLC

$420272-1

Dated: Blue Bell, PA
April 27, 2020

——

Mark J. Schwemler, Esq.
Gregory S. Voshell, Esq.
Thomas B. Helbig, Esq.
ELLIOTT GREENLEAF, P.C.
925 Harvest Drive, Suite 300
Blue Bell, PA 19422

(215) 977-1000

mjs@elliottgreenleaf.com
gsv@elliottgreenleaf.com

Patricia A. Lee, Esq.

Connell Foley LLP

888 Seventh Avenue, 9" Floor
New York, NY 10106
212-307-3700
plee@connellfoley.com
Counsel for Defendants

U.S. Healthcare, Inc.

d/b/a Aetna U.S. Healthcare,
Aetna, Inc. and Aetna, Inc.

 

Page 3 of 3
